     Case 6:14-cv-00047-RSB-BWC Document 290 Filed 03/26/21 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 WASEEM DAKER,

               Plaintiff,                                CIVIL ACTION NO.: 6:14-cv-47

        v.

 BRIAN OWENS, et al.,

               Defendants.



                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 259). While Plaintiff sought an

extension in which to file Objections, (doc. 273), the Court denied his request, (doc. 274). The

time for objecting has now passed, and Plaintiff has not filed Objections to the Report and

Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court, DENIES Plaintiff’s Supplemental Motions for Preliminary Injunction or

Temporary Restraining Order regarding forced shaving, (docs. 166, 195), and also GRANTS the

portion of Defendants Owens, Ward, Toole, Kilgore, DeLoach, Milton Smith, Warren, Salgado,

Shuemake, Todman, Davis, and Bailey-Dean’s (“Movants”) Motion to Dismiss seeking dismissal

of claims for failure to exhaust administrative remedies under 42 U.S.C.§1997e(a) and
      Case 6:14-cv-00047-RSB-BWC Document 290 Filed 03/26/21 Page 2 of 3



DISMISSES the following Georgia State Prison (“GSP”) 1 claims:

       (1)     All of Plaintiff’s First Amendment GSP claims raised in his Complaint and
               Supplemental Complaint (i.e., Plaintiff’s claims of denial of access to the
               courts (photocopies and postage) and claims of violations of rights to
               religious exercise).

       (2)     All of Plaintiff’s Eighth Amendment GSP claims raised in his Complaint
               and Supplemental Complaint (i.e., Plaintiff’s claims of deliberate
               indifference to his serious medical needs (including claims related to dental
               care), claims involving conditions of confinement, claims of deliberate
               indifference to his health and safety, and claims of excessive use of force).

       (3)     All of Plaintiff’s deprivation of property GSP claims raised in his Complaint
               and Supplemental Complaint (i.e., Plaintiff’s deprivation of property claims
               alleged against Defendants Toole, Jacobs, Shuemake, Todman, and Davis).

       The Court also GRANTS the portion of Movants’ Motion to Dismiss seeking dismissal of

Plaintiff’s claims for certain categories of damages pursuant to 42 U.S.C. § 1997e(e) and

DISMISSES Plaintiff’s remaining claims for compensatory and punitive damages. Finally, in

adopting the Magistrate Judge’s Report and Recommendation, the Court DENIES as moot the

portion of Movants’ Motion to Dismiss seeking dismissal of Plaintiff’s forced shaving claim for

failure to state a claim. (Doc. 148.)

       The only remaining claims in this lawsuit are Plaintiff’s GSP procedural due process claims

concerning his placement in Tier II/segregation against Defendants DeLoach, Owens, Toole,

Bailey-Dean, and Jacobs, (see doc. 235, pp. 26–27), and, for these claims, Plaintiff is limited to

recovering only nominal damages and shall not be able to recover compensatory or punitive




1
  The Georgia Diagnostic & Classification Prison and Cobb County claims raised in Plaintiff’s Complaint
and Supplemental Complaint were severed and transferred to other Districts and, therefore, are no longer
before this Court. (Doc. 235, p. 25.)


                                                   2
      Case 6:14-cv-00047-RSB-BWC Document 290 Filed 03/26/21 Page 3 of 3



damages. The Court DISMISSES all Defendants other than Defendants DeLoach, Owens, Toole,

Bailey-Dean, and Jacobs from this action and DIRECTS the Clerk of Court to TERMINATE

them upon the docket and record of this case. 2

        SO ORDERED, this 26th day of March, 2021.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA




2
  Plaintiff previously asked the Court to certify certain issues he raised in response to Movants’ Motion to
Dismiss for interlocutory appeal. (Doc. 201.) That request was properly denied as premature. (Doc. 249.)
To the extent Plaintiff still seeks such certification, the undersigned finds that this Order does not involve
a controlling question of law as to which there is substantial ground for difference of opinion or that an
immediate appeal from the Order may materially advance the ultimate termination of the litigation and,
therefore, does not certify this Order under 28 U.S.C. § 1292(b).


                                                      3
